DETAILED ACTION
Response to Amendment
Responsive to the Amendment filed February 17, 2022. Claims 1 and 13 were amended. Claims 10 and 22 were canceled. Claims 25-26 are new. Claims 1-9, 11-21, and 23-26 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11-18, 20-21, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rust et al (US 2017/0192423).
As per claim 1, Rust et al teach a vehicle configured to update vehicle operation in response to remote intervention, the vehicle comprising: 
an onboard hardware processor; at least one sensor in electronic communication with the onboard hardware processor, the at least one sensor configured to detect visual data about a road on which the vehicle is traveling and transmitting, on a regular basis, the visual data to the onboard hardware processor; a wireless transmitter; and a wireless receiver (see at least paragraphs [0020-0024]), wherein the onboard hardware processor is configured to: 
transmit a request for decision-making assistance to a remote server via the wireless transmitter in response to an operation of the vehicle being suspended; transmit the visual data to the remote server (see at least paragraphs [0026, 0028, 0042, 0062]),
receive a decision-making assistance response from the remote server in response to the request via the wireless receiver (see at least paragraphs [0091-0093]), wherein the decision-making assistance response from the remote server is automated by an artificial intelligence (Al) operator in response to the request for decision-making assistance being of the same or similar nature as a prior request handled by a human operator based at least in part on the Al operator comparing the visual data with previous visual data processed by the human operator (see at least paragraphs [0088, 0096]); and
output a control signal to update the operation of the vehicle based on an aggregated information comprising the response and the visual data transmitted on the regular basis from the at least one sensor (see at least paragraphs [0091-0093]).  
As per claim 2, Rust et al teach wherein the decision-making assistance response comprises an object classification response or a decision confirmation response (see at least paragraph [0038]).  
As per claim 3, Rust et al teach wherein the visual data comprises three-dimensional image data (see at least paragraph [0062]).  
As per claim 4, Rust et al teach wherein the object classification request comprises a request to identify an unknown object (see at least paragraph [0016]).  
As per claim 5, Rust et al teach wherein the decision confirmation request comprises a request to authorize moving to an adjacent lane separated from a current lane by a solid line (see at least paragraph [0017]).  
As per claim 6, Rust et al teach wherein the decision confirmation request comprises a request to confirm whether it is safe to continue traveling in current (see at least paragraphs [0016-0018]).  
As per claim 8, Rust et al teach wherein the vehicle is an autonomous driving vehicle (see at least paragraph [0011]).    
As per claim 9, Rust et al teach wherein the at least one sensor comprises LiDAR, camera, infrared camera, ultrasonic transducer, Radar, or a combination thereof (see at least paragraph [0021, 0038]).      
As per claim 11, Rust et al teach wherein the vehicle moves to an adjacent free lane or in its current lane in response to the control signal (see at least fig 2).  
As per claim 12, Rust et al teach wherein the vehicles remains stopped in response to the control signal (see at least paragraph [0079]).  
As per claim 25, Rust et al teach wherein the Al operator is configured to determine that the request for decision-making assistance is of the same or similar nature as the previous request handled by the human operator in response to the visual data and the previous visual data showing a same object (see at least paragraphs [0088, 0096]).
Claims 13-18, 20, 21, 23, 24, and 26 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rust et al (US 2017/0192423) in view of Laur et al (US 2017/0227366). 
As per claims 7 and 19, Rust et al fail to explicitly teach wherein the decision confirmation request comprises a request to confirm presence of a missing marker object.  However, in the same field of endeavor, Laur et al teach a system and method wherein an autonomous vehicle request assistance from an operator when the lane markings are missing or faded (see at least paragraph [0017]). It would have been obvious to one of ordinary skill in the art to combine Laur et al with Rust because doing so would allow for the ability to assist the autonomous vehicle in identifying missing lane markings. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMSEY REFAI/               Primary Examiner, Art Unit 3661